Citation Nr: 0205986	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  97-09 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a higher initial rating for bilateral 
flatfoot, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel







INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983, and from August 1985 to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which granted service connection 
for bilateral flatfoot and assigned that disability a 10 
percent rating from October 1, 1996.  Subsequently, the 
veteran's claims file has been transferred to the RO in San 
Diego, California.

In April 2001 the RO informed the veteran that the 10 percent 
rating which had been in effect for the service connected 
postoperative status, hammertoe left foot and osteomyelitis 
of the second metatarsal of the left foot had been increased 
to 20 percent.  In May 2001 the veteran informed the RO that 
the grant of 20 percent satisfied his appeal.  Accordingly 
this issue is no longer before the Board for appellate 
consideration.

In Statement in Support of Claim, in March 1997, the veteran 
asserts that he was unable to obtain gainful employment due 
to problems associated with his feet as well as other 
disorders.  The Board construes this statement as a claim for 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  This issue is referred the 
matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral flatfoot is productive severe 
disability.
CONCLUSION OF LAW

The criteria for a 30 percent rating for bilateral flatfoot 
have been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§ 4.7, Part 4, Diagnostic Code 5276 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statement of 
the case and supplemental statements of the case informed the 
appellant of the evidence needed to substantiate his claim.  
As such, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has procured service 
and other medical records identified by the veteran.  As the 
appellant has not cited any records of relevant VA or private 
treatment in addition to those that have already been 
obtained and associated with the claims folder, and as he has 
been accorded recent VA examinations pertaining to his 
claimed disability, VA has no duty to assist him further in 
procuring evidence necessary to support his claim.  
Consequently, the Board finds that the requirements of the 
VCAA and its implementing regulations have been met by VA. 
Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

The service medical records show that the veteran was 
evaluated by a physical evaluation board.  The July 1996 
report contains diagnoses including postoperative 
metatarsalgia, left; and painful flat feet, bilateral.  

The veteran underwent a VA general medical examination in 
December 1996.  The clinical history reflected that the 
veteran had surgery on the second metatarsal of the left 
foot.  He reported pain in both feet.  At that time the 
pertinent diagnosis was flat feet. 

Received in January 1997 were several lay statements from 
friends and fellow servicemen, which attest as to the 
problems that veteran was having with his feet.

A VA examination was conducted in May 1997.  At that time the 
veteran had complaints starting in 1983 of having had 
calluses under his feet making it hard to walk.  He had 
present complaints of pain in both feet and that he could not 
stand up very long.  The examination showed that the veteran 
had moderate pes planus with an about 8 mm elevation from the 
floor at the height of the arch.  There was a partial 
hammertoe deformity of the left second toe with two 3-cm 
scars that were well healed.  The toe did not touch the 
floor.  There were plantar calluses under the metatarsal head 
of both second toes.  He used a cane and had a marked limp 
using it.  There were no secondary skin or vascular changes.  
X-rays of the feet showed no significant osseous abnormality.  
The joint spaces were well maintained. The diagnosis was pes 
planus with bilateral hammertoe of the second toe of the left 
foot with postoperative deformity.

There are private medical records dated in October and 
November 1999 showing treatment for foot complaints.  The 
diagnosis was metatarsalgia.

During a November 1999 VA examination of the feet, the 
veteran reported that his left foot problem was much more 
severe than the right.  He complained that both feet felt as 
though they were "on fire".  He walked into the examination 
room very gingerly and with a moderate limp favoring the left 
lower extremity.  He comp-lained of pain in both feet, 
starting three or four years ago while he was still in the 
service and that it became worse afterwards.  He indicated 
that he had three operations for problems with his feet and 
toes.  

On examination, the veteran complained that he had a great 
deal of pain in his feet and he was a little bit reluctant to 
walk.  On request, he walked across the room and back with a 
wide based and sort of peg-legged walking.  He could not walk 
on his heels and toes.  He tried to do such but complained of 
pain when he walked on his toes and stated that the pain in 
his left foot was much more severe than the pain in his right 
foot.  He walked better on his heels and he was protecting 
the toes when he walked on his heels.  The examiner noted 
that the veteran did have low arches, but he did have 
adequate arches.  The examiner noted that the veteran did not 
have flat feet, and that this was not base planus deformity.  
The heel corners were perfectly straight.  There was no 
pronation or supination of the foot.

The evaluation showed tenderness on the plantar aspect of the 
mid arch area of both feet.  This was a generalized 
tenderness.  On the left foot, the tenderness extended down 
to the metatarsal head area and the veteran had l+ to 2+ pain 
and tenderness in the arch on the left side, but he had 3+ 
pain and tenderness over the metatarsal heads of toes two, 
three, and four, of the left foot.  There were no calluses 
there.

The feet had good circulation.  They were warm and there was 
a good pulse in the dorsalis pedis area of both sides.  
Sensation was normal in both feet with no decrease in 
sensation.  He did have good ankle joint motions without 
pain.  

The veteran had fair intertarsal motion.  The examiner was 
able to increase and decrease the arch by dorsiflexing the 
metatarsus, and this was not painful.  He did have pain over 
the metatarsal heads of the left second, third, and fourth 
metatarsals, but not on the right.  He had good metacarpal 
phalangeal (MP) joint motion, with normal ranges of motion.  
The proximal interphalangeal (PIP) joint of the left second 
joint was fused, and was perfectly straight.  It was a good 
solid fusion.  There was no tenderness about this PIP joint 
fusion on this left second toe.  The distal interphalangeal 
(DIP) joint of the left second toe was plantar flexed 45 
degrees and was in a hammer position, but there were no 
calluses over the plantar aspect of the head of this second 
toe of the left foot.  This was the toe that was somewhat 
painful when he walked on his toes.  The right foot toes 
showed normal MP joints, PIP and DIP joint motions, which 
were not painful.

The examiner palpated metatarsals two, three and four of the 
left foot and palpated on the dorsal aspect of the 
metatarsal, and there was no tenderness there.  There was 
tenderness on palpation of the plantar aspect of the same 
metatarsal.  This was part of the tenderness as it extended 
from the mid plantar fascial area out to the metatarsal 
heads, plantar aspect of the left foot.  The examiner did not 
see any deformity of the left second or third metatarsals.  
The examiner could not palpate any irregularity of the 
metatarsals.  There were no angulation deformities.  The 
examiner opined that if the veteran had osteomyelitis in his 
second or third metatarsal, it had apparently cleared up as 
there was no sign of infection.

The examiner opined that the diagnosis was probable 
metatarsalgia and plantar fasciitis bilateral.  The examiner 
noted that the veteran had an operation on the left foot 
apparently directed at metatarsals two and three of the left 
foot, because he had calluses over the metatarsal heads there 
on the plantar aspect of the left foot.  The examiner noted 
that the veteran also apparently had a hammertoe deformity of 
the left second toe.  

The examiner noted that from a functional aspect, the left 
foot seemed to be pretty normal as far as the metatarsal 
heads were concerned.  The examiner suspected that the 
veteran may have undergone an osteotomy of the metatarsal 
neck, which was pinned, and that was what caused a noted 
infection.  The examiner noted that the left foot was 
currently normal with normal ankle joint motion and mid 
tarsal motion, and that there was no great deformity of his 
left foot.  The veteran did have fusion of the PIP joint, 
left second toe, and he had the hammering of the DIP joint at 
the same left second toe.  He did have tenderness of the 
plantar fascia down over the metatarsal heads, but there were 
no calluses there.

The veteran had similar but less apparent problems of the 
right foot.  He had tenderness over the plantar fascia and 
down toward the metatarsal heads, but the examiner did not 
see calluses there and the veteran had normal motions of the 
right ankle joint, right mid tarsal area, and tarsometatarsal 
areas.  There was no hammertoe deformity on the right foot at 
all.  

The diagnoses included (1) mild bilateral hallux valgus 
deformities of great toes; 
(2) surgical fusion of proximal I-P joint of left-second toe 
with hammer toe deformity of DIP joint of the toe  right 
deformity; (3) flexible hammer toes 2-3-4 on the left, no 
complications such as shortening of tendons or callous 
formation in the skin; and (4) tiny heel spurs, bilateral.

The associated X-ray examination report contains an 
impression regarding both feet, of (1) mild bilateral hallux 
valgus and mild valgus deformity of the first interphalangeal 
joints; (2) status-post fusion left second PIP joint, flexion 
deformity left second DIP joint and post-osteotomy changes 
distal 4th left second metatarsal, with shortening of this 
metatarsal; (3) hammertoe deformities left greater than 
right, toes 2-4; and (4) tiny posterior calcaneal spurs.

In an addendum dated in March 2000, the examiner who 
conducted the November 1999 VA examination commented on his 
review of the above X-ray report in connection with the 
November 1999 examination.  The examiner noted that the X-ray 
report agreed perfectly with his diagnosis of November 1999.  
The examiner opined that the veteran's disability was much 
more than the examination and radiographic findings 
indicated.  The veteran's walk and gait were poor; and that 
the veteran manifested "pain [in the] medial foot bilateral 
- low arches."  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2001).

Since the present appeal arises from an initial rating 
decision that established service connection and assigned the 
initial disability evaluation, it is not the present level of 
disability that is of primary importance.  Instead, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The United States Court of Appeals for Veterans Claims 
Veterans Appeals (Court) has emphasized that, when rating 
disabilities of the musculoskeletal system, it is necessary 
to consider functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  See also 38 C.F.R. 
§§ 4.40, 4.45 (2001).  The Board notes that under 38 C.F.R. § 
4.40, the rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.45.  

The veteran currently has a 10 percent rating for his 
bilateral pes planus ("flat feet" deformity) under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276. 

Under Diagnostic Code 5276 a 10 percent evaluation is 
contemplated for moderate bilateral pes planus where the 
weight-bearing line is over or medial to the great toe, 
inward bowing of the tendo achillis, and where there is pain 
on manipulation and use of the feet.  A 30 percent evaluation 
is warranted where there is bilateral severe pes planus with 
objective evidence of marked deformity (pronation abduction, 
etc.), pain on manipulation, and accentuated use, indication 
of swelling on use, and characteristic callosities.  An 
assignment of a 50 percent evaluation, the highest available 
for bilateral pes planus, is contemplated for pronounced 
symptomatology with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, which is 
not improved by orthopedic shoes or appliances.

The Board has considered all of the evidence of record 
regarding the veteran's claim of entitlement to an increased 
rating for his bilateral flatfoot.  The veteran has reported 
complaints of painful feet with increased pain on standing or 
walking.  The veteran was diagnosed with pes planus during VA 
examinations in December 1996 and May 1997.  Although the 
examiner in the most recent VA examination of November 1999 
made findings at that time that the veteran did not have flat 
feet, but rather had low arches, that examiner provided a 
follow-up note in March 2000, in which he opined that the 
veteran's disability was much more than the November 1999 
examination and radiographic findings showed.  The examiner 
indicated that the veteran's walk and gait were poor, and 
that he manifested pain in the medial foot bilateral due to 
his low arches.  Additionally the November 1999 examination 
showed tenderness on the plantar aspect of the mid arch area 
of both feet, which in part, has adversely affected the 
veteran's gait. 

The Board is aware that a portion of the bilateral foot 
symptomatology is attributable to the service connected 
hammertoe disabilities involving the left and right feet, 
with osteomyelitis of the second metatarsal bone of the left 
foot.  However after reviewing the record it is the judgment 
of the Board that the overall impairment resulting from the 
bilateral pes planus more nearly approximates the criteria 
for the next higher evaluation.  Accordingly, a 30 percent 
rating is warranted.  38 C.F.R. § 4.7.  The 30 percent rating 
is the highest evaluation warranted for the appeal period.  
Fenderson v. West 12 Vet. App. 119 (1999).  The Board further 
finds that the functional loss due to pain as contemplated in 
the Deluca case is included in the current evaluation under 
Diagnostic code 5276.

However, this same evidence does not support a finding in 
excess of 30 percent.
There is no indication of marked pronation, marked inward 
displacement, or severe spasm of the tendo achillis on 
manipulation which are required for a 50 percent rating.  
Accordingly, a rating in excess of 30 percent for the 
bilateral pes planus is not warranted. 


ORDER

A 30 percent rating for bilateral flatfoot is granted, 
subject to law and regulations governing the payment of 
monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

